DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (US 2018/0102667).
With respect to claim 1, Choi discloses an electronic device, comprising: a radio signal receiving circuit configured to receive a radio signal (para 0041 and 0058, also see 170 in Fig. 1 and 220 in Fig. 2); a battery (para 0050, 0064, and 0088, also see 296 in Fig. 2 and 652 in Fig. 6B); a charging circuit configured to charge the battery (para 0050, 0064, and 0088-0089, also see 295 in Fig. 2 and 681 in Fig. 6B); a memory (para 0031, 0037, 0059, and 0113, also see 
With respect to claim 2, Choi discloses the electronic device of claim 1, wherein the communication quality includes a radio signal reception sensitivity as calculated for the radio signal, wherein the processor configured to: select a first charging method as the charging method from among a plurality of candidate charging methods performable by the charging circuit, based on determining that the first charging method enables a maximum charging power from among the plurality of candidate charging methods, while maintaining the radio signal reception sensitivity within a prespecified threshold range (para 0079, 0097, and 0106).
With respect to claim 3, Choi discloses the electronic device of claim 2, wherein the processor configured to: determine a charging current maintaining the radio signal reception sensitivity within the prespecified threshold range while changing the charging current for each of the plurality of candidate charging methods, and determine the maximum charging power 
With respect to claim 5, Choi discloses the electronic device of claim 1, wherein the selected charging method includes a first candidate charging method, the processor configured to: control the charging circuit to charge the battery using the first candidate charging method, and control the charging circuit to change from the first candidate charging method to a second candidate charging method when the determined communication quality, as determined for the first candidate charging method while the battery is charged, falls outside of a prespecified range (para 0079-0080, 0097-0098, and 0102-0103).
With respect to claim 6, Choi discloses the electronic device of claim 5, wherein the first candidate charging method includes a direct charging method, and the second candidate charging method includes a quick charging method (para 0075, 0077-0082, 0097, and 0105).
With respect to claim 7, Choi discloses the electronic device of claim 1, wherein the processor is configured to determine whether to change the charging method based at least on content included in the received radio signal (para 0049, 0078, and 0093).
With respect to claim 8, Choi discloses the electronic device of claim 1, wherein the memory stores a look-up table mapping a plurality of communication qualities respective to a plurality of charging currents, and wherein the processor configured to: search the look-up table for the communication quality and the charging current based on the determined communication quality (para 0113-0116).

With respect to claim 10, Choi discloses the electronic device of claim 1, wherein the charging method is one of a direct charging method, a quick charging method, and a normal charging method (para 0075, 0077-0082, 0097, and 0105).
With respect to claim 11, Choi discloses a method for charging a battery in an electronic device, comprising: initiating charging of the battery using a charging circuit (para 0050, 0064, and 0088-0089); receiving, through a radio signal receiving circuit, a radio signal while the battery is being charged (para 0041 and 0058, also see Fig. 5, 7, and 9 which show charging starting before signal strength detection); determining, by at least one processor (para 0036 and 0057), a communication quality of the received radio signal (para 0077-0078, 0096-0097, and 0101-0102); selecting a charging method and setting a charging current of the charging circuit for the battery based on the determined communication quality (para 0079-0082, 0097-0080, and 0102-0106); and controlling the charging circuit to charge the battery using the selected charging method and the set charging current (para 0079-0082, 0097-0080, and 0102-0106, also see abstract).
With respect to claim 12, Choi discloses the method of claim 11, wherein the communication quality includes a radio signal reception sensitivity calculated for the radio signal, and wherein selecting the charging method further includes: selecting a first charging method as the charging method from among a plurality of candidate charging methods performable by the charging circuit, based on determining that the 
With respect to claim 13, Choi discloses the method of claim 12, wherein selecting the first charging method from among the plurality of candidate charging methods further includes changing the charging current for each of the plurality of candidate charging methods (para 0079-0082, 0097-0080, and 0102-0106).
With respect to claim 15, Choi discloses the method of claim 11, wherein the selected charging method includes a first candidate charging method, the method further comprising: charging the battery using the first candidate charging method, and changing the charging circuit from the first candidate charging method to a second candidate charging method when the determined communication quality, as determined for the first candidate charging method while the battery is charged, falls outside of a prespecified range (para 0079-0080, 0097-0098, and 0102-0103).
With respect to claim 16, Choi discloses the method of claim 15, wherein the first candidate charging method includes a direct charging method, and the second candidate charging method includes a quick charging method (para 0075, 0077-0082, 0097, and 0105).
With respect to claim 17, Choi discloses the method of claim 11, further comprising: determining whether to change the charging method based at least on content included in the received radio signal (para 0049, 0078, and 0093).
With respect to claim 18, Choi discloses the method of claim 11, further comprising: storing in a memory a look-up table, the look-up table mapping a plurality of communication 
With respect to claim 19, Choi discloses the method of claim 11, wherein the communication quality includes a Received Signal Strength Indicator (RSSI) for the radio signal (para 0078, also see para 0049 and 0093).
With respect to claim 20, Choi discloses the method of claim 11, wherein the charging method is one of a direct charging method, a quick charging method and a normal charging method (para 0075, 0077-0082, 0097, and 0105).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2018/0102667) in view of Horii (US 2017/0033581).
With respect to claim 4, Choi does not expressly disclose wherein the radio signal reception sensitivity includes a bit error rate (BER).
Horii discloses an electronic device with direct or wireless charging and includes adjusting charging current based on radio signal reception (para 0155-0158 and abstract) as well as using bit error rate as part of the sensitivity (para 0109), in order to properly analyze the received signals with increased accuracy and therefore help the circuit maintain the desired reception level while reducing charging time.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include a bit error rate in the system of Choi, as did Horii, so that the received signals could be properly analyzed with increased accuracy, which would in turn help the circuit maintain the desired reception level while reducing charging time.
With respect to claim 14, Choi does not expressly disclose wherein the radio signal reception sensitivity includes a bit error rate (BER).
Horii discloses an electronic device with direct or wireless charging and includes adjusting charging current based on radio signal reception (para 0155-0158 and abstract) as well as using bit error rate as part of the sensitivity (para 0109), in order to properly analyze the received signals with increased accuracy and therefore help the circuit maintain the desired reception level while reducing charging time.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include a bit error rate in the system of Choi, as did Horii, so that the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Jung (US 2017/0346306).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/A.P./Examiner, Art Unit 2859                                                                                                                                                                                                        
/EDWARD TSO/Primary Examiner, Art Unit 2859